Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 1 of
                                      34



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

   IN RE: ZANTAC (RANITIDINE)                                  MDL NO. 2924
   PRODUCTS LIABILITY                                          20-MD-2924
   LITIGATION

                                              JUDGE ROBIN L. ROSENBERG
                                     MAGISTRATE JUDGE BRUCE E. REINHART

                                   /
   THIS DOCUMENT RELATES TO ALL CASES IN WHICH
   ANY GENERIC MANUFACTURER IS NAMED
   ______________________________________________________________________________

         MOTION FOR PROTECTIVE ORDER FROM CERTAIN PORTIONS OF
        PLAINTIFFS’ NOTICE OF ORAL AND VIDEO DEPOSITION OF GENERIC
                      DEFENDANT PURSUANT TO RULE 30(b)(6)
                              (PHARMACOVIGILANCE)
              FILED ON BEHALF OF ALL GENERIC MANUFACTURERS
   ______________________________________________________________________________
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 2 of
                                      34



          Pursuant to Federal Rules of Civil Procedure 26 and 30 and PTOs 32, 54, and 60, the
   Generic Manufacturers move for a protective order from certain portions of the “Notice of Oral
   and Video Deposition of Generic Defendant Pursuant to Fed. R. Civ. P. Rule 30(b)(6)” that were
   deemed served as of February 9, 2021 relating to pharmacovigilance (the “PV Notice”).1

           The Notice seeks testimony on all aspects of a Generic Manufacturers’ pharmacovigilance
   practice as it relates to ranitidine-containing products (“RCP”).

   I.         The Generic Manufacturers Have Offered Witnesses on Many of the Topics in the
              Pharmacovigilance Notice.
           Plaintiffs’ Amended Master Personal Injury Complaint (“AMPIC”) includes only one
   count that arguably contains a claim relevant to the Generic Manufacturers’ pharmacovigilance
   (“PV”) practices – Count V – Failure to Warn Consumers through the FDA. In that count, Plaintiffs
   argue that the Generic Manufacturers failed to submit adverse event reports and/or other
   notifications to the FDA regarding a risk for cancer related to the presence of NDMA in ranitidine
   products. (AMPIC Dkt. 2759 at ¶¶ 1371-1405.) Importantly, Plaintiffs themselves allege that
   “[b]efore 2019, the volume of adverse events reported [to FDA] for ranitidine-containing products
   that mentioned cancer as a reaction was insignificant.” Id. ¶ 1391.

           The Generic Manufacturers have offered to provide a witness to testify on topics related to
   pharmacovigilance, which broadly involves the detection, assessment, understanding and
   reporting of adverse events by a pharmaceutical company. Adverse events are generally defined
   as any untoward medical occurrence associated with the use of a drug in humans whether or not
   considered drug related. See 21 C.F.R. § 312.32. Given the narrow claim involving this issue, the
   Generic Manufacturers have offered a witness on topics regarding the processes and procedures
   for the submission of adverse event reports to the FDA and adverse events related to the identified
   cancers in the U.S. The Generic Manufacturers have offered a witness on: 1) standard operating
   procedures regarding adverse event reporting to the FDA; and 2) adverse event reporting to FDA
   concerning the identified cancers and ranitidine.

   II.        Protective Order Requests for the Pharmacovigilance Notice.
              A.       The PV Notice is Grossly Disproportionate to the Only Claim to Which it
                       Relates, Failure to Warn the FDA

           Plaintiffs have not pleaded any specifics as to what adverse event information they believe
   Generic Manufacturers should have acquired through pharmacovigilance and reported to FDA
   prior to 2019. However, based on conversations between counsel, it appears that Plaintiffs will
   argue that Generic Manufacturers failed to obtain and disclose certain scientific studies. Generic
   Manufacturers do not concede that there are any studies, literature, or reports that have linked an
   individual person’s development of cancer or death with ranitidine use, as would be required for
   an adverse event report to be sent to FDA. See 21 C.F.R. § 314.80. Nonetheless, the names of
   authors of the studies Plaintiffs have identified have been included in the search terms the Generic
   Manufacturers have agreed to run. Generic Manufacturers agree that documents obtained from
   those searches (if any) are an appropriate deposition topic. Generic Manufacturers also agree that

   1
       All Generic Manufacturers were served with identical notices. A copy of the Notice is attached as Exhibit 1.

                                                               1
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 3 of
                                      34



   Plaintiffs should be able to question witnesses about policies and practices pertaining to adverse
   event reporting to FDA, generally.

           But Plaintiffs’ PV Notice is full of other topics that are irrelevant and disproportionate to
   the only claim for with pharmacovigilance has any relevance (failure to warn the FDA). For
   example, while there are dozens of different types of cancer,2 Plaintiffs are proceeding in this MDL
   as to claims for only 10 specific cancers: bladder, breast, colorectal/intestinal, esophageal, gastric,
   intestinal, kidney, liver, lung, pancreatic, and prostate. Yet Plaintiffs request all “evaluations,
   analysis, discussions, recommendations, or reports pertaining to” any form of “precancer, cancer
   markers, cancers, carcinogenicity. . .”—without regard to whether this data bears any relationship
   to ranitidine, and without limiting it to the cancers at issue in the MDL. See PV Notice Topic 14,
   24. Even more broadly, Plaintiffs ask for all reports, articles and studies contained or referenced
   in any annual adverse event summary submitted to any regulatory agency (even non-U.S.
   agencies)—a request that would implicate many non-cancerous adverse events. See PV Notice
   Topics 26 and 27.

          B.      The PV Notice Lacks an Appropriate Time Limitation.

           As written, the Notice does not define a relevant time period or date range. Leaving the
   date range undefined or requiring a defendant to go back to 1997 when generic ranitidine was first
   introduced would impose enormous burdens to locate information and documents from over 23
   years ago, for which no current corporate representatives will have personal knowledge. Serving
   broad 30(b)(6) notices without tailoring a relevant date range to the facts of the case improperly
   flouts the purposes of the proportionality rule. See, e.g., Klopman-Bareselman v. Air Liquid Sys.
   Corp., No. 3:18-cv-05536, 2019 U.S. Dist. LEXIS 132804 at **9-10 (W.D. Wa. 2019) (granting
   protective order for 30(b)(6) notice without defined date range that potentially sought to go back
   decades, “rais[ing] concerns of relevancy and proportionality”); Fish v. Air Liquid Sys. Corp., No.
   GLR-16-496, 2017 U.S. Dist. LEXIS 24188 at **68-69 (D. Md. 2017) (granting protective order
   as to 30(b)(6) notices regarding products, materials, suppliers and other topics over a 29-year
   period where notice failed to appropriately define the relevant time period); McArthur v. Rock
   Woodfired Pizza Spirits, 318 F.R.D. 136, 143 (W.D. Wa. 2016) (granting protective order for
   30(b)(6) notice that “fail[ed] to provide a date range”).

           To balance the burdens on Generic Manufacturers proportionally to the needs of Plaintiffs’
   case, Generic Manufacturers propose a date range of January 2010 to February 2020 for the
   corporate representative depositions, with the understanding that if Plaintiffs determine a particular
   Generic Manufacturer has information available before 2010 important to their case, Plaintiffs may
   seek leave to expand their date range for that defendant upon a showing of proportionality.
   Alternatively, Plaintiffs could negotiate a specific date range with each Generic Manufacturer
   taking into account the individual history, availability of information and documents, and burdens
   that would be imposed.




   2
     National Cancer Institute, Cancer Types, available at https://www.cancer.gov/types (last
   accessed February 28, 2021)
                                                     2
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 4 of
                                      34



          C.      The PV Notice Is Not Limited to Ranitidine Activity Directed at the U.S.
                  Market, or to NDMA, and It Should Be.

          The Generic Manufacturers incorporate by reference the arguments made in other
   contemporaneously filed Motions filed that topics pertaining to communications with foreign
   regulators or to nitrosamines other than NDMA are irrelevant and disproportionate.

   III.   Specific Objections to Topics in Notice.

          Generic Manufacturers also identify specific objections to topics listed in this Notice and
   incorporate by reference those objections as set forth in the chart attached hereto as Exhibit 2.

   Respectfully submitted,

    /s/ Richard M. Barnes                              /s/ Thomas J. Yoo
    Richard M. Barnes                                  Thomas J. Yoo
    Kamil Ismail                                       HOLLAND & KNIGHT LLP
    Sean Gugerty                                       400 South Hope Street, 8th Floor
    Goodell, DeVries, Leech & Dann, LLP                Los Angeles, CA 90071
    One South Street, 20th Floor                       T: 213.896.2400
    Baltimore, Maryland 21202                          F: 213.896.2450
    Tel: (410)783-4000                                 Thomas.Yoo@hklaw.com
    rmb@gdldlaw.com
    kxi@gdldlaw.com                                    Attorneys for Glenmark Pharmaceuticals Inc.,
    sgugerty@gdldlaw.com                               USA, f/k/a Glenmark Generics Inc., USA and
                                                       Glenmark Pharmaceuticals Ltd. (f/k/a
    Attorneys for Defendant                            Glenmark Generics Ltd.)
    L. Perrigo Company




                                                   3
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 5 of
                                      34




                          EXHIBIT 1
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 6 of
                                      34



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


    IN RE: ZANTAC (RANITIDINE)                                                      MDL NO. 2924
    PRODUCTS LIABILITY                                                               20-MD-2924
    LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART

    _______________________________/

   THIS DOCUMENT RELATES TO: ALL ACTIONS

                       NOTICE OF ORAL AND VIDEO DEPOSITION OF
                                 GENERIC DEFENDANT
                        PURSUANT TO FED. R. CIV. P. RULE 30(b)(6)

   TO: [Counsel for Generic Manufacturer]

   Attorney for Defendant Generic Manufacturer,

          PLEASE TAKE NOTICE that pursuant to Rule 26 and Rule 30(b)(6) of the Federal Rules

   of Civil Procedure, Plaintiffs, by and through their undersigned attorneys, the Plaintiffs will take

   the oral videotaped deposition of Generic Manufacturer on February 23, 2021 at 2 PM EST, via

   video conferencing through US Legal Support. Pursuant to Fed. R. Civ. P. 30(b)(6), Defendants

   shall designate and produce a representative or representatives, as may be required, to testify on

   behalf of Generic Manufacturer, concerning the topics identified in Exhibit A attached hereto.

   The deposition shall be recorded by stenographic and audiovisual means, as well as a webcast

   to a remote location, and taken before a person authorized by law to administer oaths, pursuant

   to Fed. R. Civ. P. 28, and will continue from day-to-day, excluding Sundays and court-

   recognized holidays, until the examination is completed.

          PLEASE TAKE FURTHER NOTICE that we will be conducting this deposition utilizing

   the secure, web-based deposition option afforded by US Legal Support, or in the alternative,




                                                    1
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 7 of
                                      34



   video teleconferencing (VTC) services offered by US Legal Support. Also take notice that the

   court reporter may also be remote via one of the options above for the purposes of the proceeding,

   as well as swearing in the deponent, and may or may not be in the presence of the deponent. The

   deposition shall have been deemed to have been taken before an appropriate court officer despite

   the court reporter not being in the same physical location as the witness. The oral examination

   is to be taken for purposes of discovery, for use at trial, or for such other purposes as are

   permitted under the Federal Rules of Civil Procedure and/or the local rules of the United States

   District Court for the Southern District of Florida. The witness, questioning and defending

   attorneys, and documents will be recorded by video. Any deposition noticed to take place

   remotely and recorded remotely may be admitted at trial with the same effect of one recorded in

   person. Please contact the noticing attorney at least five (5) calendar days prior to the deposition

   to advise that it is your desire to appear via this remote participating means so that the necessary

   credentials, call-in numbers, testing and information, if necessary, can be provided to you prior

   to the proceedings.



   Dated: January 29, 2021
                                                 /s/ Michael L. McGlamry
                                                 Michael L. McGlamry
                                                 POPE McGLAMRY, P.C.
                                                 3391 Peachtree Road NE, Suite 300
                                                 Atlanta, GA 30326
                                                 Ph: (404) 523-7706
                                                 Email: efile@pmkm.com

                                                 Tracy A. Finken
                                                 ANAPOL WEISS
                                                 One Logan Square
                                                 130 North 18th Street, Suite 1600
                                                 Philadelphia, PA 19103
                                                 Ph: (215) 735-1130
                                                 Email: tfinken@anapolweiss.com



                                                    2
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 8 of
                                      34




                                                Adam Pulaski
                                                PULASKI KHERKHER, PLLC
                                                2925 Richmond Avenue, Suite 1725
                                                Houston, TX 77098
                                                Ph: (713) 664-4555
                                                Email: adam@pulaskilawfirm.com

                                                Robert C. Gilbert
                                                KOPELOWITZ OSTROW FERGUSON
                                                WEISELBERG GILBERT
                                                2800 Ponce de Leon Boulevard, Suite 1100
                                                Coral Gables, FL 33134
                                                Ph: (305) 384-7269
                                                Email: gilbert@kolawyers.com




                                   CERTIFICATE OF SERVICE

          The undersigned herby certifies that a copy of the foregoing was served via electronic mail,
   on January 29, 2021 to Counsel for Defendants.

                                                        /s/ Marlene J. Goldenberg
                                                        Marlene J. Goldenberg




                                                   3
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 9 of
                                      34



                                              EXHIBIT A

                                           INSTRUCTIONS

   To the extent You determine that one or more topics is inapplicable and expect the witness to
   testify to that effect, please notify Plaintiffs in writing at least 14 days prior to the deposition.

                                            DEFINITIONS

      1. “YOU” or “YOUR” refers to [Generic Family], and any of its predecessor companies,
         successor companies, members, partners, directors, officers, employees, servants, agents,
         attorneys, joint venturers, licensors, third party contractors, or other representatives,
         including all parent entities.

      2. “PERSON(s)” means any individual or entity.

      3. “API” means active pharmaceutical agreement.

      4. “QUALITY” refers to any physical, chemical, microbiological, biological, bioavailability,
         and stability attributes that a drug product should maintain in order to be deemed suitable
         for therapeutic or diagnostic use.

      5. “QUALITY MANAGEMENT” refers to the identification, measurement, control, and
         improvement of the distribution and storage of a drug product, with regard to quality,
         including, but not limited to, any program, practice, policy or procedure regarding: (1) used
         to control storage of drug products; (2) that covers the movement, including storage and
         transportation, of drug products; (3) that allows for the identification of quality critical
         environmental aspects (such as temperature, humidity, and/or other environmental factors)
         for a drug product and/or ensures that the adequate processes to maintain that environment
         are in place; (4) used to assess, control, communicate, and review risks to the quality of a
         drug product across the product lifecycle; or (5) relating to 21 U.S.C. s. 501(a)(2), 21 C.F.R.
         Parts 210 & 211, or USP [1079] Good Storage and Distribution Packages for Drug Products

      6. “RANITIDINE-CONTAINING PRODUCT(S)” of “RCPs” means any product in which
         an active ingredient is ranitidine, including but not limited to Zantac or ranitidine, Zantac
         or ranitidine API (Active pharmaceutical Ingredient) whether or not the product was
         brought to market, including any branded, unbranded (i.e. generic), prescription, and over-
         the-counter (“OTC”) product, that was or is in development, and used to treat, among other
         things, heartburn, gastroesophageal reflux disease, ulcers in the stomach or intestines, or
         Zollinger-Ellison syndrome.

      7. “REGULATORY AFGENCY” means the United States Food & Drug Administration or
         any equivalent regulatory authority globally or in other countries that is charged with the
         regulation of RCPs, including but not limited to the European Medicines Agency, Health
         Canada, and the World Health Organization.




                                                    4
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 10 of
                                       34



       8. All references to “Testing” are defined to include testing capable of identifying the
          presence of nitrosamine contamination, and/or detecting other carcinogens, general toxic
          impurities (including genotoxic impurities), and residual solvents, in connection with the
          manufacture and contents of RCPs, include but are not limited to the following:
              a. Gas Chromatography (GC)
              b. Gas Chromatography- Flame Ionization Detector (GC-FID)
              c. Gas Chromatography- Mass Spectrometry (GC-MS)
              d. Gas Chromatography- tandem Mass Spectrometry (GC-MS/MS)
              e. Gas Chromatography- Selective Ion Monitoring Mass Spectrometry (GC-SIM MS)
              f. Gas Chromatography- High Resolution Mass Spectrometry (GC-HRMS)
              g. Gas Chromatography- Atomic Emission Spectrometry (GC-AES)
              h. Gas Chromatography- Flame Photometric Detector (GC-FPD)
              i. Gas Chromatography- Nitrogen Phosphorus Detector (GC-NPD)
              j. Gas Chromatography- Thermal Conductivity Detector (GC-TCD)
              k. Gas Chromatography- Photoionization Detector (GC-PID)
              l. Gas Chromatography- Electrolytic Conductivity Detector (GC-ELCD)
              m. Headspace Gas Chromatography (HS-GS)
              n. Liquid Chromatography (LC)
              o. High Performance Liquid Chromatography (HPLC)
              p. Liquid Chromatography-Mass Spectrometry (LC-MS)
              q. Liquid Chromatography-tandem Mass Spectrometry (LC-MS/MS)
              r. Liquid Chromatography- Selective Ion Monitoring Mass Spectrometry (LC-SIM
                  MS)
              s. Liquid Chromatography- High Resolution Mass Spectrometry (LC-HRMS)
              t. Mass Spectrometry (MS)
              u. Thin Layer Chromatography (TLC)
              v. Atomic Absorption Spectroscopy (AAS)
              w. Atomic Emission Spectrometry (AES)
              x. X-ray Diffraction
              y. Infra-red (IR) Spectroscopy
              z. Fourier Transform Infrared (FTIR) microscopy
              aa. Scanning Electron Microscope Images
              bb. Optical micrographs and Stereo Light Microscopy
              cc. Ultraviolet Exposure (UV) Testing




                                                  5
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 11 of
                                       34



                                        DEPOSITION TOPICS



    1. The overall structure, policies and procedures relating to YOUR pharmacovigilance practices.

    2. The safety of your RCP’s including the investigation into the safety, risks, and cause of NDMA
       in Your RCPs.

    3. The root cause investigation for the nitrosamine impurities in Your RCPs.

    4. The Health Hazard Evaluation for the nitrosamine impurities in Your RCPs.

    5. Any Corrective And Preventative Action (“CAPA”) and related documents relating to
       nitrosamines, degradation, stability, heating, humidity, storage, warehousing, transportation,
       or retest or expiration dating of Your RCPs.

    6. Any assessment or root cause analysis conducted by You or a third party relating to the
       nitrosamine impurities in YOUR RCP’s including any investigation into nitrosamine
       contamination in residual, recycled or recovered solvents used in the manufacture of Your
       RCPs.

    7. The identity, title, and function of all personnel, departments, and/or groups within
       Defendants responsible for the receipt, recording, identification, collection, evaluation,
       analysis, and reporting of Adverse Events relating to ranitidine-containing product(s).

    8. The identity, title, and function of all personnel, departments, and/or groups within any agent,
       partner, licensor, consultant, or collaborator of Defendants, responsible for the identification,
       collection, evaluation, analysis, and reporting of Adverse Events relating to ranitidine-
       containing product(s).

    9. Any protocols, procedures, manuals, and/or guidance documents relating to the
       identification, collection, evaluation, analysis, and reporting of Adverse Events, from any
       source, related to ranitidine-containing product(s).

    10. Any policies, procedures, training materials, instructions, protocols, definitions and other
        writings which govern, instruct, direct or guide you regarding the collection, analysis, follow-
        up, investigation, grading, and reporting of injuries and damages associated with the use of
        ranitidine-containing product(s).

    11. Any communications among Defendants or with any United States or foreign regulatory
        agencies concerning Adverse Event reporting, pharmacovigilance plans and/or programs
        regarding ranitidine-containing product(s).

    12. Any due diligence, research, searches, reports, or presentations you generated or obtained
        relating to adverse events, risks, or side effects of RCPs prior to filing any ANDA.



                                                     6
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 12 of
                                       34



    13. Any due diligence, research, searches, reports, or presentations you generated or obtained
        relating to adverse events, risks, or side effects of RCPs after filing any ANDA approval.

    14. Any evaluations, analysis, discussions, recommendations, statistical analyses or reports
        pertaining to ranitidine-containing product(s) and/or H₂ blockers and NDMA, N-
        nitrosamines, nitrite, dimethylamine, genotoxins, Class 1 residual solvents, precancer, cancer
        markers, cancer, carcinogenicity, nitrosation, tumor development, tumor inducer and/or
        tumor promotor.

    15. Any communications, evaluations, analysis, discussions, recommendations, or reports
        between Defendants or any other NDA or ANDA holder pertaining to ranitidine-containing
        product(s), and/or H₂ receptor blockers, and their potential risks.

    16. Any protocols, procedures, manuals, directives and/or guidance documents relating to post-
        approval risk and/or safety assessment and pharmacovigilance, including evaluation of
        published literature or studies, pertaining to/of ranitidine-containing product(s), including but
        not limited to identifying which adverse events will be reported to any regulatory agency,
        and the manner and timeframe in which the adverse events will be reported.

    17. The current location, including any sharepoints and/or databases, of all information
        pertaining to post-approval risk and/or safety assessment and pharmacovigilance of
        ranitidine-containing product(s).

    18. A complete description of any database, repository, computer program or other means used
        by Defendants used to track, store, back-up, and/or organize any and all data and reports of
        adverse events beginning with any clinical testing of ranitidine-containing product(s) to
        present, including:
            a. The processing of Adverse Events/ICSRs;
            b. Triage of Adverse Events;
            c. Data entry into related databases or repositories;
            d. Medical review of Adverse Events;
            e. Medical follow-up of Adverse Events;
            f. Assessment of reportability of Adverse Events with regulatory authorities;
            g. Similar case listings and duplicate case removals from the Adverse Event database or
               repository; and
            h. Medical Literature or studies.

    19. Any and all documents which govern, instruction, direct or guide Defendants regarding
        signal detection practices, including, but not limited to, any automated tool, algorithms, and
        protocols used to find, identify assess and review safety signals.

    20. Any communications among Defendants or with any United States or foreign regulatory
        agencies concerning Risk Management plans, evaluations, procedures, and/or strategies
        relating to of RCPs.




                                                      7
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 13 of
                                       34



    21. Any communications with any other Defendant concerning any Adverse Event, Adverse
        Event reporting, medical literature assessment or pharmacovigilance plans and/or programs
        regarding ranitidine-containing product(s).
    22. Communications with customers or API suppliers about RCP-related adverse events, risks, or
        side effects.

    23. Any communications with any pharmacy benefit manager, third party administrator, or third
        party payor or any pharmacy benefit-related association concerning any Adverse Event,
        Adverse Event reporting, medical literature assessment or pharmacovigilance plans and/or
        programs regarding ranitidine-containing product(s).

    24. Any evaluations, analysis, discussions, recommendations, or reports pertaining to post-
        approval risk and/or safety assessment and pharmacovigilance pertaining to/of ranitidine-
        containing product(s), H₂ blockers, NDMA, N-nitrosamines, nitrites, dimethylamine,
        genotoxins, Class 1 residual solvents, precancer, cancer markers, cancers, carcinogenicity,
        nitrosation, tumor development, tumor inducer and/or tumor promotor.

    25. Post Market reporting and/or Post Marketing Surveillance documents and materials including
        all Serious Adverse Events, adverse events, and MedWatch Forms and all corresponding
        documents, materials, data, medical records, correspondence, investigations, and memoranda
        related to every and all adverse experiences and or events concerning the use of ranitidine-
        containing product(s), reported to, aware of and/or known by, Defendants.

    26. The process for compiling and submitting PADERs, PBERs, PSURs, and other annual
        reports submitted to Regulatory Agencies containing information about new studies, articles,
        or adverse events.

    27. The adverse events, studies, and articles contained in the reports mentioned in Topic 26.

    28. Your communications with Regulatory Authorities relating to the actual or potential
        contamination of Your RCPs with nitrosamines and the safety or risks associated with
        nitrosamines found in your RCPs.

    29. The processes, policies, procedures, and training materials used to determine the seriousness
        of an adverse event.

    30. The processes, policies, procedures, and training materials used to determine reportability of
        adverse events.

    31. The processes, policies, procedures, and training materials used to determine whether an
        adverse event is related to RCPs.

    32. The circumstances under which any analysis of adverse events can or must trigger any
        communication to the FDA.




                                                    8
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 14 of
                                       34



    33. The circumstances under which any analysis of adverse events can or must trigger any
        adjustment to or review or study of shipping, warehousing, storage, or distribution policies or
        methods for RCPs.

    34. The circumstances under which any analysis of adverse events can or must trigger any
        adjustment to or review or study of expiration or retest dates for RCPs.


    Identity of Your Witnesses and Documents

    35. With respect to each of the above topics:
           a. Your current (and any prior) corporate organization, and structure of departments or
               divisions responsible for any related practices, policies, and procedures.
           b. The identity of Your corporate officers and managers responsible for, or having any
               knowledge thereof.
           c. The existence, name, location, and nature of any related informational database.
           d. The location, storage, and organization of Your related documents.


                                 DOCUMENTS TO BE PRODUCED

           Deponent shall produce the following documents three (3) business days prior to the
    deposition:

           1.    Current resume and curriculum vitae of deponent.

           2.    All documents reviewed by the deponent in preparing for this deposition.

           3.    All documents in the deponent’s possession, custody, or control related to the
                 deposition’s topics listed above.




                                                    9
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 15 of
                                       34




                           EXHIBIT 2
             Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 16 of
                                                    34


                     GENERIC DEFENDANTS’ OBJECTIONS AND PLAINTIFFS’ POSITION ON OBJECTIONS
                             TO PLAINTIFFS’ PHARMACOVIGILANCE DEPOSITION NOTICE

Definition                                         Generic Defendants’ Objection(s)                   Plaintiffs’ Position
   1. “YOU” or “YOUR” refers to [Generic           The definition of “YOU” or “YOUR” is
        Family], and any of its predecessor        overly broad and purports to require a
        companies, successor companies,            response on behalf of separate corporate
        members, partners, directors, officers,    entities, including some that are not even
        employees, servants, agents,               subject to jurisdiction here, and it purports to
        attorneys, joint venturers, licensors,     require testimony regarding information that
        third party contractors, or other          is not within a Generic Defendants’
        representatives, including parent          possession, custody, or control, especially as
        entities.                                  it relates to third party contractors.

   4. “QUALITY” refers to any physical,            The definition of “QUALITY” as overly
       chemical, microbiological, biological,      broad to the extent it expands the noticed
       bioavailability, and stability attributes   topics beyond issues relating to storage and
       that a drug product should maintain in      transportation and to the extent it purports to
       order to be deemed suitable for             require testimony regarding claims that have
       therapeutic or diagnostic use.              been dismissed with prejudice.

   5. “QUALITY MANAGEMENT” refers                      1. The definition of “QUALITY
       to the identification, measurement,                MANAGEMENT” is overly broad to
       control, and improvement of the                    the extent it expands the noticed
       distribution and storage of a drug                 topics beyond issues relating to
       product, with regard to quality,                   storage and transportation and to the
       including, but not limited to, any                 extent it purports to require testimony
       program, practice, policy or procedure
                                                          regarding claims that have been
       regarding: (1) used to control storage
                                                          dismissed with prejudice.
       of drug products; (2) that covers the
       movement, including storage and                 2. The definition is vague and overbroad
       transportation, of drug products; (3)              in that it seeks to incorporate USP
       that allows for the identification of              standards that have changed over
       quality critical environmental aspects             time, without specifying which
       (such as temperature, humidity, and/or             version(s) or time period is relevant.
       other environmental factors) for a


                                                                           1
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 17 of
                                                34



    drug product and/or ensures that the
    adequate processes to maintain that
    environment are in place; (4) used to
    assess, control, communicate, and
    review risks to the quality of a drug
    product across the product lifecycle;
    or (5) relating to 21 U.S.C. s.
    501(a)(2), 21 C.F.R. Parts 210 & 211,
    or USP [1079] Good Storage and
    Distribution Packages for Drug
    Products.
6. “RANITIDINE-CONTAINING                      1. The definition of “RANITIDINE-
    PRODUCT(S)” of “RCPs” means any               CONTAINING PRODUCT(S)” or
    product in which an active ingredient         “RCPs” seeks information that is
    is ranitidine, including but not limited      irrelevant to any claim against some
    to Zantac or ranitidine, whether or not       Generic Defendants in that it seeks
    the product was brought to market,            testimony including those products
    including any branded, unbranded
                                                  that were never marketed and
    (i.e. generic), prescription, and over-
                                                  therefore never received or used by
    the-counter (“OTC”) product, that
    was or is in development, and used to         any consumer.
    treat, among other things, heartburn,      2. The definition is overbroad and
    gastroesophageal reflux disease,              disproportionate because only
    ulcers in the stomach or intestines, or       ranitidine-containing products made
    Zollinger-Ellison syndrome.                   and/or sold in the United States are
                                                  relevant to plaintiffs’ claims. To the
                                                  extent the definition refers to products
                                                  made and/or sold in other countries, it
                                                  is outside the scope of plaintiffs’
                                                  allegations and claims and is therefore
                                                  disproportionate.

7. “REGULATORY AFGENCY” [sic]                  1. Any topics seeking interaction or
    means the United States Food & Drug           communication with foreign
    Administration or any equivalent              regulatory bodies, or adherence to
    regulatory authority globally or in           foreign regulatory standards, are not


                                                                 2
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 18 of
                                                34



    other countries that is charged with            relevant to what happened in the
    the regulation of RCPs, including but           United States market and is irrelevant
    not limited to the European Medicines           to plaintiffs’ claims in this litigation.
    Agency, Health Canada, and the               2. The definition is overbroad and
    World Health Organization.                      disproportionate to the case by calling
                                                    for irrelevant information.

8. All references to “Testing” are defined   The definition of testing should be limited to
   to include testing capable of             those tests relevant to identifying NDMA.
   identifying the presence of nitrosamine
   contamination, and/or detecting other
   carcinogens, general toxic impurities
   (including genotoxic impurities), and
   residual solvents, in connection with
   the manufacture and contents of RCPs,
   include but are not limited to the
   following:
    a. Gas Chromatography (GC)
    b. Gas Chromatography- Flame
         Ionization Detector (GC-FID)
    c. Gas Chromatography- Mass
         Spectrometry (GC-MS)
    d. Gas Chromatography- tandem
         Mass Spectrometry (GC-MS/MS)
    e. Gas Chromatography- Selective
         Ion Monitoring Mass
         Spectrometry (GC-SIM MS)
    f. Gas Chromatography- High
         Resolution Mass Spectrometry
         (GC-HRMS)
    g. Gas Chromatography- Atomic
         Emission Spectrometry (GC-
         AES)
    h. Gas Chromatography- Flame
         Photometric Detector (GC-FPD)




                                                                    3
    Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 19 of
                                           34



i. Gas Chromatography- Nitrogen
    Phosphorus Detector (GC-NPD)
j. Gas Chromatography- Thermal
    Conductivity Detector (GC-TCD)
k. Gas Chromatography-
    Photoionization Detector (GC-
    PID)
l. Gas Chromatography- Electrolytic
    Conductivity Detector (GC-
    ELCD)
m. Headspace Gas Chromatography
    (HS-GS)
n. Liquid Chromatography (LC)
o. High Performance Liquid
    Chromatography (HPLC)
p. Liquid Chromatography-Mass
    Spectrometry (LC-MS)
q. Liquid Chromatography-tandem
    Mass Spectrometry (LC-MS/MS)
r. Liquid Chromatography- Selective
    Ion Monitoring Mass
    Spectrometry (LC-SIM
    MS)
    s. Liquid Chromatography- High
    Resolution Mass Spectrometry
    (LC-HRMS)
t. Mass Spectrometry (MS)
u. Thin Layer Chromatography
    (TLC)
v. Atomic Absorption Spectroscopy
    (AAS)
w. Atomic Emission Spectrometry
    (AES)
x. X-ray Diffraction
y. Infra-red (IR) Spectroscopy




                                             4
                Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 20 of
                                                       34



           z. Fourier Transform Infrared (FTIR)
               microscopy
           aa. Scanning Electron Microscope
               Images
           bb. Optical micrographs and Stereo
               Light Microscopy
           cc. Ultraviolet Exposure (UV) Testing

    Topic                                             Defendants’ Position                                 Plaintiffs’ Position
       1. The overall structure, policies and            1. This topic is overly broad and
          procedures relating to YOUR                       disproportionate to the needs of the
          pharmacovigilance practices.                      case to the extent plaintiffs are
                                                            seeking testimony broader than
                                                            pharmacovigilance practices related
                                                            to ranitidine.
                                                         2. This topic is beyond the scope
                                                            plaintiffs’ amended allegations, which
                                                            are limited to a failure to report
                                                            adverse events.
                                                         3. This topic can be reduced to an
                                                            interrogatory or request for
                                                            production.
       2. The safety of your RCP’s including             1. This topic is beyond the scope
          the investigation into the safety, risks,         plaintiffs’ amended allegations, which
          and cause of NDMA in Your RCPs.                   are limited to a failure to report
                                                            adverse events.
                                                         2. This topic seeks information beyond
                                                            NDMA and the cancer risk alleged by
                                                            plaintiffs in their January 8, 2021
                                                            disclosure to the MDL Court and in
                                                            plaintiffs’ Amended Master Personal
                                                            Injury Complaint.1



1
 In Plaintiffs’ Amended Master Personal Injury Complaint, Plaintiffs identify the following types of cancer alleged to be associated with NDMA: bladder,
breast, colorectal/intestinal, esophageal, gastric, intestinal, kidney, liver, lung, pancreatic and prostate.


                                                                              5
        Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 21 of
                                               34



                                          3. “Safety” is not a properly defined
                                             term.
                                          4. The Generic Defendants have also
                                             already produced documentation
                                             regarding investigations conducted by
                                             each Generic Defendant regarding
                                             NDMA and ranitidine which was
                                             submitted to the FDA.
3. The root cause investigation for the   1. This topic appears related to the
   nitrosamine impurities in Your RCPs.      recalls of ranitidine-containing
                                             products and is irrelevant to plaintiffs’
                                             claims.
                                          2. This topic seeks information that has
                                             already been produced under the Core
                                             Discovery Agreement.
                                          3. Further, the only chemical at issue in
                                             this litigation is NDMA, not
                                             nitrosamines generally. This topic is
                                             beyond the scope of plaintiffs’ claims
                                             and the MDL consolidation order.
                                          4. This topic seeks information that is
                                             disproportionate to the needs of the
                                             case by seeking information related to
                                             all nitrosamines.
                                          5. Plaintiffs have not defined
                                             “nitrosamine impurities” or “root
                                             cause investigation.”
4. The Health Hazard Evaluation for the   1. This topic appears related to the
   nitrosamine impurities in Your RCPs.      recalls of ranitidine-containing
                                             products and is irrelevant to plaintiffs’
                                             claims.
                                          2. This topic is disproportionate to the
                                             needs of the case because this
                                             information has already been
                                             produced under the Core Discovery
                                             Agreement.



                                                             6
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 22 of
                                                34



                                             3. The only chemical at issue in this
                                                litigation is NDMA, not nitrosamines
                                                generally. This topic is beyond the
                                                scope of plaintiffs’ claims and the
                                                MDL consolidation order.
                                             4. Plaintiffs have not defined
                                                “nitrosamine impurities” or “Health
                                                Hazard Evaluations.”
5. Any Corrective And Preventative           1. This topic seeks information not
   Action (“CAPA”) and related                  within the functions of
   documents relating to nitrosamines,          pharmacovigilance.
   degradation, stability, heating,          2. This information can be provided in
   humidity, storage, warehousing,              response to written discovery
   transportation, or retest or expiration      requests.
   dating of Your RCPs.                      3. The only chemical at issue in this
                                                litigation is NDMA, not nitrosamines
                                                generally. This topic is beyond the
                                                scope of plaintiffs’ claims and the
                                                MDL consolidation order.
                                             4. The topic is duplicative of topics in
                                                the “Storage and Transportation”
                                                notice.
6. Any assessment or root cause analysis     1. This topic appears related to the
   conducted by You or a third party            recalls of ranitidine-containing
   relating to the nitrosamine impurities       products are is irrelevant to plaintiffs’
   in YOUR RCP’s including any                  claims.
   investigation into nitrosamine            2. This topic does not apply to all
   contamination in residual, recycled or       Generic Defendants, who did not all
   recovered solvents used in the               manufacture ranitidine products.
   manufacture of Your RCPs.                 3. To the extent it applies to a Generic
                                                Defendant, the topic seeks irrelevant
                                                information because none of
                                                plaintiffs’ causes of action rely on an
                                                allegation that use of residual,
                                                recycled, or recovered solvents used
                                                in the manufacturing process caused



                                                                7
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 23 of
                                                34



                                                       the presence of NDMA in ranitidine
                                                       products.
                                                   5. The only chemical at issue in this
                                                       litigation is NDMA, not nitrosamines
                                                       generally. This topic is beyond the
                                                       scope of plaintiffs’ claims and the
                                                       MDL consolidation order.
                                                   4. Plaintiffs have not defined
                                                       “nitrosamine impurities,” “root cause
                                                       investigation,” or “residual, recycled,
                                                       or recovered solvents.”
7. The identity, title, and function of all        1. This topic is not proportional by
   personnel, departments, and/or groups               asking the witness to memorize lists
   within Defendants responsible for the               of the names, titles, and functions of
   receipt, recording, identification,                 all employees, departments, and
   collection, evaluation, analysis, and               groups within each Generic
   reporting of Adverse Events relating                Defendant responsible for receipt,
   to ranitidine-containing product(s).                recording, identification, collection,
                                                       evaluation, analysis, and reporting of
                                                       Adverse Events relating to ranitidine-
                                                       containing product(s) over an
                                                       unlimited period of time.
                                                   2. This same information can be
                                                       obtained through less burdensome
                                                       and less expensive means, like a
                                                       written discovery request.
8. The identity, title, and function of all   This topic is not proportional to the needs of
   personnel, departments, and/or groups      the case by requiring each Generic Defendant
   within any agent, partner, licensor,       to prepare a witness by asking the witness to
   consultant, or collaborator of             memorize lists of the names, titles, and
   Defendants, responsible for the            functions of every person responsible for
   identification, collection, evaluation,    Adverse Events relating to ranitidine-
   analysis, and reporting of Adverse         containing products over an unlimited period
   Events relating to ranitidine-             of time, without regard to whether the person
   containing product(s).                     was even an employee of a Generic




                                                                     8
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 24 of
                                                34



                                              Defendant. The same information can be
                                              obtained through written discovery.
9. Any protocols, procedures, manuals,        This topic is disproportionate to the needs of
    and/or guidance documents relating to     the case because the same information can be
    the identification, collection,           obtained through less burdensome and less
    evaluation, analysis, and reporting of    expensive means, like a written discovery
    Adverse Events, from any source,          request.
    related to ranitidine-containing
    product(s).
10. Any policies, procedures, training            1. This topic is beyond the scope
    materials, instructions, protocols,              plaintiffs’ amended allegations, which
    definitions and other writings which             are limited to a failure to report
    govern, instruct, direct or guide you            adverse events.
    regarding the collection, analysis,           2. This topic is disproportionate to the
    follow- up, investigation, grading, and          needs of the case because the same
    reporting of injuries and damages                information can be obtained through
    associated with the use of ranitidine-           less burdensome and less expensive
    containing product(s).                           means, like a written discovery
                                                     request.
                                                  3. It is disproportionate because the only
                                                     alleged injuries in this case are the
                                                     cancers identified by Plaintiffs to be
                                                     associated with NDMA in Plaintiffs’
                                                     January 8, 2021 disclosure to the
                                                     MDL Court and in plaintiffs’
                                                     Amended Master Personal Injury
                                                     Complaint.
                                                  4. Any other alleged “injury” stemming
                                                     from use of ranitidine products is
                                                     beyond the scope of plaintiffs’ claims
                                                     and the scope of this MDL.
11. Any communications among                      1. The topic is overly broad and
    Defendants or with any United States             disproportionate to the needs of the
    or foreign regulatory agencies                   case because only pharmacovigilance
    concerning Adverse Event reporting,              processes and procedures regarding
    pharmacovigilance plans and/or



                                                                    9
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 25 of
                                                34



    programs regarding ranitidine-                ranitidine in the United States are
    containing product(s).                        relevant to plaintiffs’ claims.
                                             2.   The information sought by the topic
                                                  can be more easily discovered
                                                  through less burdensome or less
                                                  expensive means, like a document
                                                  request of interrogatory.
12. Any due diligence, research, searches,   1.   A Generic Defendants’ decision to
    reports, or presentations you                 file an ANDA is not relevant to
    generated or obtained relating to             plaintiffs’ claims.
    adverse events, risks, or side effects   2.   This topic is beyond the scope, and
    of RCPs prior to filing any ANDA.             irrelevant to, plaintiffs’ amended
13. Any due diligence, research, searches,        allegations.
    reports, or presentations you            3.   The topic is overly broad by seeking
    generated or obtained relating to             information beyond the specific
    adverse events, risks, or side effects        cancers identified by plaintiffs in their
    of RCPs after filing any ANDA                 January 8, 2021 submission to the
    approval.                                     Court and in plaintiffs’ Amended
                                                  Master Personal Injury Complaint.
14. Any evaluations, analysis,               1.   Only ranitidine-containing products,
    discussions, recommendations,                 NDMA, and the cancers alleged to be
    statistical analyses or reports               related to NDMA by plaintiffs in their
    pertaining to ranitidine-containing           January 8, 2021 submission to the
    product(s) and/or H₂ blockers and             Court and in Plaintiffs’ Amended
    NDMA, N-nitrosamines, nitrite,                Master Personal Injury Complaint are
    dimethylamine, genotoxins, Class 1            relevant. This topic seeks information
    residual solvents, precancer, cancer          related to all nitrosamines, such that it
    markers, cancer, carcinogenicity,             is beyond the scope of plaintiffs’
    nitrosation, tumor development,               claims and beyond the scope of this
    tumor inducer and/or tumor promotor.          MDL.
                                             2.   The topic should be limited in time.
                                                  As written, the topic is
                                                  disproportionate by requiring each
                                                  Generic Defendant to prepare a
                                                  witness on the topic with information
                                                  over many years.



                                                                10
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 26 of
                                                34



15. Any communications, evaluations,             1. Only ranitidine-containing products,
    analysis, discussions,                           NDMA, and the cancers alleged to be
    recommendations, or reports between              related to NDMA by plaintiffs in their
    Defendants or any other NDA or                   January 8, 2021 submission to the
    ANDA holder pertaining to                        Court and in Plaintiffs’ Amended
    ranitidine-containing product(s),                Master Personal Injury Complaint are
    and/or H₂ receptor blockers, and their           relevant. This topic seeks information
    potential risks.                                 related to all nitrosamines, such that it
                                                     is beyond the scope of plaintiffs’
                                                     claims and beyond the scope of this
                                                     MDL.
                                                 2. The topic should be limited in time.
                                                     As written, the topic is
                                                     disproportionate by requiring each
                                                     Generic Defendant to prepare a
                                                     witness on the topic with information
                                                     over many years.
16. Any protocols, procedures, manuals,      This information is obtainable through less
    directives and/or guidance documents     burdensome or less expensive means, like a
    relating to post-approval risk and/or    written discovery request.
    safety assessment and
    pharmacovigilance, including
    evaluation of published literature or
    studies, pertaining to/of ranitidine-
    containing product(s), including but
    not limited to identifying which
    adverse events will be reported to any
    regulatory agency, and the manner
    and timeframe in which the adverse
    events will be reported.
17. The current location, including any          1. This topic should be limited to the
    sharepoints and/or databases, of all            specific cancers identified by
    information pertaining to post-                 plaintiffs in their January 8, 2021
    approval risk and/or safety                     submission to the Court and in
    assessment and pharmacovigilance of             plaintiffs’ Amended Master Personal
    ranitidine-containing product(s).               Injury Complaint. This topic seeks



                                                                    11
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 27 of
                                                34



                                                  information related to all
                                                  nitrosamines, such that it is beyond
                                                  the scope of plaintiffs’ claims and
                                                  beyond the scope of this MDL.
                                             2.   As written, the topic is
                                                  disproportionate by seeking irrelevant
                                                  information and seeking information
                                                  that could be obtained through less
                                                  burdensome and less expensive
                                                  means.
18. A complete description of any            1.   The topic is disproportionate by
    database, repository, computer                seeking irrelevant information
    program or other means used by                unrelated to the specific cancers
    Defendants used to track, store, back-        identified by plaintiffs in their January
    up, and/or organize any and all data          8, 2021 submission to the Court and
    and reports of adverse events                 in plaintiffs’ Amended Master
    beginning with any clinical testing of        Personal Injury Complaint.
    ranitidine-containing product(s) to      2.   The information can be obtained
    present, including:                           through less expensive and less
    a. The processing of Adverse                  burdensome means like a document
    Events/ICSRs;                                 request.
    b. Triage of Adverse Events;             3.   This topic is beyond the scope
    c. Data entry into related databases          plaintiffs’ amended allegations, to the
    or repositories;                              extent it seeks information unrelated
    d. Medical review of Adverse                  to plaintiffs’ allegations of a failure to
    Events;                                       report adverse events.
    e. Medical follow-up of Adverse
    Events;
    f. Assessment of reportability of
    Adverse Events with regulatory
    authorities;
    g. Similar case listings and duplicate
    case removals from the Adverse
    Event database or repository; and
    h. Medical Literature or studies.




                                                                 12
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 28 of
                                                34



19. Any and all documents which govern,       The topic should be limited to
    instruction, direct or guide              pharmacovigilance processes and procedures
    Defendants regarding signal detection     regarding ranitidine and the cancers alleged to
    practices, including, but not limited     be associated with NDMA per plaintiffs in
    to, any automated tool, algorithms,       their January 8, 2021 submission to the Court
    and protocols used to find, identify      and in plaintiffs’ Amended Master Personal
    assess and review safety signals.         Injury Complaint.
20. Any communications among                      1. This topic is beyond the scope of
    Defendants or with any United States               plaintiffs’ amended allegations, which
    or foreign regulatory agencies                     are limited to a failure to report
    concerning Risk Management plans,                  adverse events.
    evaluations, procedures, and/or               2. The topic should be limited to
    strategies relating to of RCPs.                    communications with United States
                                                       regulatory agencies. Communications
                                                       with foreign agencies are not relevant
                                                       to plaintiffs’ claims.
                                                  3. The topic should be limited to
                                                       communications related to the cancers
                                                       alleged to be associated with NDMA
                                                       per plaintiffs in their January 8, 2021
                                                       submission to the Court and in
                                                       plaintiffs’ Amended Master Personal
                                                       Injury Complaint.
21. Any communications with any other             1. The topic should be limited to
    Defendant concerning any Adverse                   communications related to the cancers
    Event, Adverse Event reporting,                    alleged to be associated with NDMA
    medical literature assessment or                   per plaintiffs in their January 8, 2021
    pharmacovigilance plans and/or                     submission to the Court and in
    programs regarding ranitidine-                     plaintiffs’ Amended Master Personal
    containing product(s).                             Injury Complaint.
                                                  2. The requested information could be
                                                       more easily obtained through a
                                                       written discovery request.
22. Communications with customers or              1. This topic does not apply to Generic
    API suppliers about RCP-related                    Defendants who did not source or
    adverse events, risks, or side effects.            purchase API.



                                                                    13
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 29 of
                                                34



                                             2. To the extent it applies to a Generic
                                                Defendant, it should be limited to
                                                communications related to the cancers
                                                alleged to be associated with NDMA
                                                per plaintiffs in their January 8, 2021
                                                submission to the Court and in
                                                plaintiffs’ Amended Master Personal
                                                Injury Complaint.
                                             3. The requested information could be
                                                more easily obtained through a
                                                written discovery request.
23. Any communications with any              1. This topic is irrelevant to Generic
    pharmacy benefit manager, third party       Defendants that are not named in the
    administrator, or third party payor or      class complaints.
    any pharmacy benefit-related             2. To the extent it applies to a Generic
    association concerning any Adverse          Defendant, it should be limited to
    Event, Adverse Event reporting,             communications related to the cancers
    medical literature assessment or            alleged to be associated with NDMA
    pharmacovigilance plans and/or              per plaintiffs in their January 8, 2021
    programs regarding ranitidine-              submission to the Court and in
    containing product(s).                      plaintiffs’ Amended Master Personal
                                                Injury Complaint.
                                             3. The requested information could be
                                                more easily obtained through a
                                                written discovery request.
24. Any evaluations, analysis,               1. The topic should be limited to
    discussions, recommendations, or            communications related to NDMA in
    reports pertaining to post-approval         ranitidine-containing products. This
    risk and/or safety assessment and           topic seeks information well beyond
    pharmacovigilance pertaining to/of          NDMA, such that it is beyond the
    ranitidine- containing product(s), H₂       scope of plaintiffs’ claims and beyond
    blockers, NDMA, N-nitrosamines,             the scope of this MDL.
    nitrites, dimethylamine, genotoxins,     2. None of the other sub-topics are
    Class 1 residual solvents, precancer,       relevant to plaintiffs’ claims.
    cancer markers, cancers,                 3. This topic is beyond the scope
    carcinogenicity, nitrosation, tumor         plaintiffs’ amended allegations, which



                                                              14
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 30 of
                                                34



    development, tumor inducer and/or          are limited to a failure to report
    tumor promotor.                            adverse events.
25. Post Market reporting and/or Post       1. This topic should be limited to
    Marketing Surveillance documents           communications related to the cancers
    and materials including all Serious        alleged to be associated with NDMA
    Adverse Events, adverse events, and        per plaintiffs in their January 8, 2021
    MedWatch Forms and all                     submission to the Court and in
    corresponding documents, materials,        plaintiffs’ Amended Master Personal
    data, medical records,                     Injury Complaint.
    correspondence, investigations, and     2. The requested information could be
    memoranda related to every and all         more easily obtained through a
    adverse experiences and or events          written discovery request.
    concerning the use of ranitidine-
    containing product(s), reported to,
    aware of and/or known by,
    Defendants.
26. The process for compiling and           1. This topic is beyond the scope
    submitting PADERs, PBERs, PSURs,           plaintiffs’ amended allegations, which
    and other annual reports submitted to      are limited to a failure to report
    Regulatory Agencies containing             adverse events.
    information about new studies,          2. The topic is overbroad to the extent it
    articles, or adverse events.               seeks information related to
                                               compiling and submitting reports to
                                               foreign regulatory agencies, which are
                                               irrelevant to plaintiffs’ claims.
                                            3. The topic should be limited to the
                                               cancers alleged to be associated with
                                               NDMA per plaintiffs in their January
                                               8, 2021 submission to the Court and
                                               in plaintiffs’ Amended Master
                                               Personal Injury Complaint.
27. The adverse events, studies, and        1. This topic is beyond the scope
    articles contained in the reports          plaintiffs’ amended allegations, which
    mentioned in Topic 26.                     are limited to a failure to report
                                               adverse events.




                                                             15
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 31 of
                                                34



                                             2. The topic is overbroad to the extent it
                                                seeks information related to
                                                compiling and submitting reports to
                                                foreign regulatory agencies, which are
                                                irrelevant to plaintiffs’ claims.
                                             3. The topic should be limited to the
                                                cancers alleged to be associated with
                                                NDMA per plaintiffs in their January
                                                8, 2021 submission to the Court and
                                                in plaintiffs’ Amended Master
                                                Personal Injury Complaint.
28. Your communications with                 1. The topic is overbroad to the extent it
    Regulatory Authorities relating to the      seeks information related to
    actual or potential contamination of        compiling and submitting reports to
    Your RCPs with nitrosamines and the         foreign regulatory agencies, which are
    safety or risks associated with             irrelevant to plaintiffs’ claims.
    nitrosamines found in your RCPs.         2. The topic should be limited to the
                                                cancers alleged to be associated with
                                                NDMA per plaintiffs in their January
                                                8, 2021 submission to the Court and
                                                in plaintiffs’ Amended Master
                                                Personal Injury Complaint. This topic
                                                seeks information related to all
                                                nitrosamines, such that it is beyond
                                                the scope of plaintiffs’ claims and
                                                beyond the scope of this MDL.
29. The processes, policies, procedures,     1. This topic is beyond the scope
    and training materials used to              plaintiffs’ amended allegations, which
    determine the seriousness of an             are limited to a failure to report
    adverse event.                              adverse events.
                                             2. The topic should be limited to the
                                                cancers alleged to be associated with
                                                NDMA per plaintiffs in their January
                                                8, 2021 submission to the Court and
                                                in plaintiffs’ Amended Master
                                                Personal Injury Complaint.



                                                              16
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 32 of
                                                34



                                                  3. The information is obtainable through
                                                      less burdensome and less expensive
                                                      means, like a document request.
30. The processes, policies, procedures,          1. This topic is beyond the scope
    and training materials used to                    plaintiffs’ amended allegations, which
    determine reportability of adverse                are limited to a failure to report
    events.                                           adverse events.
                                                  2. The topic should be limited to the
                                                      cancers alleged to be associated with
                                                      NDMA per plaintiffs in their January
                                                      8, 2021 submission to the Court and
                                                      in plaintiffs’ Amended Master
                                                      Personal Injury Complaint.
                                                  3. The information is obtainable through
                                                      less burdensome and less expensive
                                                      means, like a document request.
31. The processes, policies, procedures,          1. This topic is beyond the scope
    and training materials used to                    plaintiffs’ amended allegations, which
    determine whether an adverse event is             are limited to a failure to report
    related to RCPs.                                  adverse events.
                                                  2. The topic should be limited to the
                                                      cancers alleged to be associated with
                                                      NDMA per plaintiffs in their January
                                                      8, 2021 submission to the Court and
                                                      in plaintiffs’ Amended Master
                                                      Personal Injury Complaint.
                                                  3. The information is obtainable through
                                                      less burdensome and less expensive
                                                      means, like a document request.
32. The circumstances under which any        The topic should be limited to the cancers
    analysis of adverse events can or must   alleged to be associated with NDMA per
    trigger any communication to the         plaintiffs in their January 8, 2021 submission
    FDA.                                     to the Court and in plaintiffs’ Amended
                                             Master Personal Injury Complaint.
33. The circumstances under which any        The topic should be limited to the cancers
    analysis of adverse events can or must   alleged to be associated with NDMA per



                                                                   17
         Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 33 of
                                                34



    trigger any adjustment to or review or    plaintiffs in their January 8, 2021 submission
    study of shipping, warehousing,           to the Court and in plaintiffs’ Amended
    storage, or distribution policies or      Master Personal Injury Complaint.
    methods for RCPs.
34. The circumstances under which any         The topic should be limited to the cancers
    analysis of adverse events can or must    alleged to be associated with NDMA per
    trigger any adjustment to or review or    plaintiffs in their January 8, 2021 submission
    study of expiration or retest dates for   to the Court and in plaintiffs’ Amended
    RCPs                                      Master Personal Injury Complaint.
35. With respect to each of the above              1. This topic is overly broad in that it
    topics:                                            would require a witness to testify
    a. Your current (and any prior)                    regarding (i) the corporate
        corporate organization, and                    organization and structure of many
        structure of departments or                    different departments and divisions
        divisions responsible for any                  over many years; (ii) each and every
        related practices, policies, and               corporate officer and manager having
        procedures.                                    any knowledge of any topic
    b. The identity of Your corporate                  implicated in this Notice over that
        officers and managers responsible              same time period; and (iii) the
        for, or having any knowledge                   location, storage, and organization of
        thereof.                                       every single document related to each
    c. The existence, name, location,                  of the Topics contained in the Notice.
        and nature of any related                  2. The term “informational database” is
        informational database.                        also undefined and not reasonably
    d. The location, storage, and                      particular such that the Generic
        organization of Your related                   Defendants are unable to prepare a
        documents                                      witness.
                                                   3. The topic is not proportional to the
                                                       needs of this case, particularly where
                                                       the Generic Defendants can provide
                                                       this information – to the extent it
                                                       exists and is not otherwise
                                                       objectionable – through other, less
                                                       expensive and intrusive means, like a
                                                       response to a written discovery
                                                       request.



                                                                    18
Case 9:20-md-02924-RLR Document 2939-3 Entered on FLSD Docket 03/04/2021 Page 34 of
                                       34




                                        19
